Citation Nr: 0511494	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  03-34 725A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUES

1.  Entitlement to service connection for acid reflux.

2.  Entitlement to an initial compensable rating for uterine 
fibroid tumors.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The veteran had active service from December 1980 to December 
1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied entitlement to a higher initial rating 
for fibroids and denied service connection for acid reflux.

When this matter was previously before the Board in August 
2003, the Board granted entitlement to service connection for 
disability manifested by left arm and left hand discomfort, 
and remanded the claim of entitlement to service connection 
for acid reflux. The Board also remanded the issue of a 
higher initial rating for fibroid tumors for issuance of a 
statement of the case. The statement of the case was issued 
in November 2003, and the veteran perfected an appeal on that 
issue. 

After the case was forwarded to the Board, in August 2004, 
the veteran submitted additional evidence directly to the 
Board with a waiver of RO review. This evidence will 
therefore be considered below. 38 C.F.R. § 20.1304 (2004).


REMAND

With regard to the claim for service connection for acid 
reflux the veteran maintains that the condition began in 1991 
during her pregnancy, and has been chronic since then, with 
diagnosis at VA in 1996, and treatment since that time.

Review of the record reflects VA outpatient medical records 
beginning in May 1996. However, no treatment or diagnosis of 
a gastrointestinal (GI) condition is shown until several 
years later. Since the veteran has asserted continuing 
symptoms post-service, with diagnosis and treatment of GI 
disability at VA in 1996, the Board believes that another 
attempt should be made to obtain all post-separation 
treatment records for acid reflux since 1992, including the 
1996 records referenced by the veteran.

As regards the uterine fibroids disability, a September 2002 
rating decision granted service connection, and assigned a 
noncompensable rating, effective from January 13, 2000. In 
her July 2004 statement, the veteran reported that a recent 
ultrasound detected seven tumors, and surgery has been 
recommended. She also reported treatment in the medical 
office of Dr. Martha Hester. These records are not in the 
file and should be obtained. Additionally, the Board notes 
that the veteran has not been provided recent VA examination 
to assess the nature and severity of her uterine fibroids 
disability.

In light of the fact that remand for additional evidentiary 
development is otherwise in order, the RO should also take 
corrective action relevant to the VCAA notice provided to the 
veteran pertinent to the claims. The veteran should be 
notified of the evidence necessary to substantiate the claim 
of service connection specifically with respect to acid 
reflux, the types of the medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate all claims, which portion, if any, of the 
evidence is to be provided by her, and which part VA will 
attempt to obtain on her behalf. Additionally, more recent 
legal precedent also require that she be informed to submit 
all evidence on the claims that she has in her possession. 
See 38 C.F.R. § 3.159.

Accordingly, this case is REMANDED to the RO (via the Appeals 
Management Center in Washington, D.C.) for the following 
actions:

1.  The RO should issue a letter to the 
appellant providing her with the notice 
required under 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159 (2004), specific to her 
claim for service connection for acid 
reflux disability. She should also be 
specifically informed that she should 
submit any evidence she has in her 
possession concerning all of the current 
claims. See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) and other 
appropriate legal criteria, including 
38 C.F.R. § 3.159.

2.  The RO should undertake appropriate 
development to obtain all outstanding 
pertinent VA and/or private records of 
treatment for the fibroid disability from 
1992 up to the present, to include 
treatment records from Dr. Martha Hester, 
and all records of treatment for acid 
reflux from separation in 1992 to the 
present, to include all outstanding 1996 
records identified by the veteran.  A 
prior request was made, and as needed, 
appellant should be contacted for dates 
and locations of treatment.  If records 
are not found that appellant should be 
notified and offered an opportunity to 
obtain the records.

3.  When all indicated record development 
has been completed, the RO should make 
arrangements for the veteran to be 
afforded an examination by an examiner 
with appropriate expertise, to determine 
the current nature and severity of her 
service-connected uterine fibroids 
disability. The examination should 
include whether symptoms such as pelvic 
pain or heavy or irregular bleeding are 
present, whether controlled or not 
controlled by treatment, and whether 
bowel or bladder lesions are present. The 
claims folder, including a copy of this 
remand, must be made available to and 
reviewed by the examiner, and the 
examiner should note such review in the 
examination report. Any indicated studies 
must be performed.

4.  If additional records concerning 
reflux disease are found, the RO should 
return the claims folders to the 
physician who provided the July 2003 VA 
opinion on the acid flux disability for 
preparation of an addendum. If that 
physician is no longer available, the RO 
should arrange for another physician with 
appropriate expertise to review the 
claims folders and any additional 
evidence. The examiner(s) should render 
an opinion as to whether it is  unlikely, 
or at least as likely as not (that is a 
probability of more than 50 percent) that 
the current diagnosis is etiologically 
related to the incidents of heartburn 
treatment in military service. Supporting 
rationale for all opinions expressed must 
be provided.

5.  The RO should then readjudicate the 
claims based upon a de novo review of all 
pertinent evidence and consideration of 
all applicable criteria. If the benefits 
sought on appeal are not granted to the 
appellant's satisfaction, the case should 
be returned to the Board, following 
completion of the usual appellate 
procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




